Citation Nr: 1812237	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-16 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left foot scar as a residual of a gunshot wound.

2.  Entitlement to an initial rating in excess of 10 percent for left foot neuropathy, residual of gunshot wound.

3.  Entitlement to an initial rating in excess of 10 percent disabling for left foot, loss of range of motion of great toe, residual of gunshot wound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel
INTRODUCTION

The Veteran served in active duty in the U.S. Marine Corps from February 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Caseflow Reader paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed for the issues on appeal.  Specifically, the Board finds that the Veteran should be afforded a VA examination for each service-connected condition on appeal.

According to the Veteran's medical records, he was struck in his left foot by an enemy AK-47 round in December 1968.  A physical examination showed wounds of the dorsum and plantar surfaces of the left foot were present.  In January 1969 the Veteran was taken to the operating room and the wounds of the left foot were closed primarily. An examination of the bones at the time of surgery revealed a fracture in the first metatarsal.

In a January 1969 radiographic report, the examiner noted that there was a markedly comminuted fracture of the first metatarsal.  Several metallic fragments were seen in the soft tissues and in the fracture site.  The fractures remained in satisfactory alignment.

In a February 1969 radiographic report, the examiner indicated there was a transverse comminuted fracture of the mild first metatarsal with adjacent small metallic densities in the soft tissue, mostly on the plantar surface.  No other fractures were seen.  Aside from slight rounding of fracture fragments there was no interval change.  No osseous bridging of fractures was seen.

According to a March 1969 radiographic report, the Veteran was seen again for his fracture of the first metatarsal bone.  The examiner indicated there were multiple shrapnel densities embedded in the soft tissues of the foot in the region of the fracture.  There was some rounding off of the fracture fragments but no definite evidence of healing callus as yet.

In April 1969, the examiner at the Naval Hospital in Great Lakes, Illinois indicated that the Veteran's wounds in his foot were healing well.  The examiner noted there was some limitation of motion due to pain, but no neurovascular involvement was apparent.

However, in an October 1969 Report of Medical Examination for Disability Evaluation, the Veteran noted that parts of his left foot have lost feeling and motion, and he experienced continual pain.  He also noticed swelling when on his left foot for prolonged periods of time.  The Veteran was diagnosed with a gunshot wound through and through and neuroma formation as well as a metatarsal fracture in the foot.

In a September 1970 neurological examination, the Veteran was diagnosed with neuropathy, medial, plantar nerve, left, with sensory residuals only.  The examiner noted that there was no disturbance in gait, station, or synergy.  Movements of both upper and right lower extremities were normally performed and there was no motor impairment.  Dorsiflexion, plantar flexion, inversion, and eversion of the left foot about the ankle joint were well performed. No paralysis, muscle atrophy, fibrillation, or muscle tenderness was apparent.  There was some hypoesthesia over the plantar surface of the left big toe.  No neuroma was present in the left foot.  Superficial reflexes were present and equal bilaterally.

In an August 2009 VA examination for the feet, the Veteran was diagnosed with gunshot wound, left foot with fracture of first metatarsal with limitation of motion of the great toe.  The Veteran reported that he had several surgeries to repair these problems with his left foot that he incurred as a result of being shot in his left foot.  He reported numbness of the distal aspect of the foot distal to the scar, and he had pain in the plantar aspect of the foot around the scar.  The scar was very sensitive.  The Veteran indicated it was difficult to walk.  He had to walk on the outside of his foot.  His pain was an 8/10 level of discomfort with flaring, and he had constant pain of a 4/10 level of intensity in the scar.  This pain limited him from running, and he did not play any sports.  He had not been able to play sports since he was shot.  He took Tylenol for pain.  The Veteran stated that he was limited in standing longer than 20-30 minutes or walking more than a mile.  He was not using any inserts or any other treatment. He had difficulty walking on carpet. He cannot walk at home without shoes on or slippers.  He cannot walk on uneven ground.  The patient has had numbness in the foot for about the last 40 years.  The Veteran reported this problem had been fairly constant over the last 40 years.  He had weakness of the great toe and fatigue with walking more than 1 mile.

The examiner observed that he had a mildly antalgic gait. He was walking on the outside of his foot with ambulation.  The Veteran had no assistive devices or inserts. An examination of his shoes revealed the Veteran had shoe wear across the heel lateral surface, and he had a callus on the medial aspect of the great toe measuring 1 x 0.2 cm, which was not tender.

An examination of the Veteran's foot indicated there was a 5-cm linear scar parallel to the long axis of the foot across the first metatarsal, which was deep, non-tender, white, non-adherent, well nourished, non-ulcerated, and mildly disfiguring.  There was a 5 cm deep depressed quite tender scar across the plantar aspect of the medial foot, which was curvilinear, well nourished, non- ulcerated, moderately disfiguring, non-adherent, and deep.  There was pain with manipulation of the big toe and pain with movement of the big toe.  The range of motion of the big toe was as follows: dorsiflexion 15, plantarflexion 10 with pain.  Sensation was decreased to light touch by monofilament testing distal to the scar, between the scar and the toes.  The Veteran had weakness of dorsiflexion and plantarflexion of the great toe metatarsophalangeal joint movement, which was 3/5 strength.  There was no instability.  There was weakness. There was no edema or swelling.  With respect to repetitive range, there was no change with repetitive range of motion of his metatarsophalangeal joint x3 on today's exam. Pain had the major functional impact.

In a September 2010 note from a VA physician, the physician noted that, due to his foot injuries, he had limited mobility requiring the use of an assistive device such as a cane or walker. The physician noted he experienced constant pain as a result of the injury and can only walk on even surfaces for short distances.

In October and November 2010 mental health evaluations, the Veteran indicated that he had pain in a level 6-8 in his legs and feet.

In a January 2011 VA examination, the Veteran indicated that since the onset of his left foot injuries, the Veteran believed his conditions have gotten progressively worse.  He stated that the left foot was extremely sensitive to touch around the wound site and felt like something inside the foot was moving around which caused increased discomfort at that time.   He had nerve damage (plantar nerve) associated with the injury, and the scar area was very sensitive and tender all the time.  He stated that he cannot walk on uneven ground due to increase pain in the left foot.  He noted increased sensitivity to the back of the foot with numbness in the big toe area on the plantar surface. The Veteran stated that he does not want to touch the foot due to the increased sensitivity.  He stated that his response to current treatments has been poor.  The examiner indicated his gait was not normal, as he walked with a cane and had poor propulsion.  He walked with a slight limp favoring the left foot.

In the Veteran's left foot examination, the examiner indicated the Veteran had painful motion and weakness.  The Veteran was extremely sensitive to even light touch in the left foot around the scar from the gunshot wound.  He severely restricted his motion of the left foot.  There was no evidence of foot or toe deformities or flatfoot.  Great toe extension was a 4, indicating active movement against some resistance.

In the sensory examination, the examiner indicated decreased sensation to the outer aspect and dorsal aspect of the upper and lower legs and parts of both feet.  Dysesthesias was present and the Veteran had increased sensitivity to touch on both feet.  The sensitivity was extreme to the left foot around the gunshot wound scar. With respect to the nerve damage to the left foot, the examiner noted that nerve dysfunction, neuritis, and neuralgia were present.  Due to the nerve damage in the Veteran's left foot around the gunshot wound scar, the examiner noted the Veteran had decreased mobility and pain which mildly affected his usual daily activities.

As the Veteran's asserts and the evidence above indicates that his service-connected left foot gunshot wound injuries may have worsened, a remand is warranted for a new VA examination for each condition.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2.  Then, schedule the Veteran for VA examinations by appropriate examiners to determine the nature and severity of the following service-connected injuries related to his left foot gunshot wound: (1) scars on the left foot related to the gunshot wound, (2) neurological damage to the left foot, to include neuropathy; and (3) muscle damage to the left foot, and (4)  musculoskeletal damage to the left foot, to include decreased range of motion of the left great toe.  

When evaluating these service-connected disabilities, the examiners should consider the severity of these disabilities when the injuries were incurred as well as the current severity of the Veteran's service-connected residuals of his gunshot wound to the left foot. 

The examiners should review all pertinent records associated with the claims file, including the Veteran's service treatment records regarding this injury, post-service medical records and lay statements.  The examiners must indicate that the entire claims file, including this remand, was reviewed prior to rendering the opinion.

a) The muscle examiner should identify all muscle groups impacted by the Veteran's gunshot wound to the left foot at the time of the injury in service and provide an assessment as to the current  severity of any muscle injuries.

b) The neurological examiner should identify all nerves impacted by his gunshot wound, and comment for each nerve system impacted, as to whether the evidence shows mild incomplete paralysis,  moderate incomplete paralysis, moderately severe incomplete paralysis,  or severe incomplete paralysis; the examiner must address the severity of the neuropathy of the external popliteal (common peroneal) nerve that is already service-connected.

c) The musculoskeletal examiner should comment as to whether the Veteran's left foot disability results in actual loss of use of the foot, or more closely approximates severe, moderately severe, or moderate foot injuries. This examiner should also address range of motion of the great toe, and any functional loss associated with the loss of range of motion to include in weight bearing, nonweight bearing, active and passive motion, pain on motion, etc.

d) The skin examiner should identify all scar scars present on the left foot due to the gunshot wound and assess the severity of the scar or scars.
 
A well reasoned opinion must be provided with a detailed explanation for all conclusions reached by the examiners.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.

3. After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

4.  After completing the above actions, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




